Name: Commission Regulation (EEC) No 3292/85 of 22 November 1985 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 85 Official Journal of the European Communities No L 316/5 COMMISSION REGULATION (EEC) No 3292/85 of 22 November 1985 on the supply of various lots of butteroil as food aid tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as amended by Regulation (EEC) No 1886/83 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committed for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 1298/85 (4), and in particular Article 6 (7) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 951 tonnes of butteroil to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 54, 23 . 2 . 1985, p. 1 . (3) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (4) OJ No L 137, 27 . 5 . 1985, p. 5 . {*) OJ No L 142, 1 . 6 . 1983, p. 1 . (6) OJ No L 187, 12 . 7 . 1983 , p . 29 . No L 316/6 Official Journal of the European Communities 27. 11 . 85 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : (a) legal basis (b) purpose 2 . Recipient 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 WFP 3 . Country of destination Sudan 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3) - 6 . Total quantity 300 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Luxembourg 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging ' 0 'SUDAN 2644 / ACTION OF THE WORLD FOOD PROGRAMME / PORT SUDAN' 12 . Shipment period 13 . Closing date for the submission of tenders Before 28 February 1986 13 January 1986 14. In the case of a second invitation to tender pursuant to Article 1 4 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous Before 15 March 1986 27 January 1986 0 27. 11 . 85 Official Journal of the European Communities No L 316/7 Description of the lot B 1 . Programme : (a) legal basis (b) purpose 2. Recipient 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 WFP 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient (2) (3) Syria fob 6 . Total quantity 7. Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 257 tonnes To be manufactured from intervention butter German 5 kilograms 'SYRIA 2352 PI / ACTION OF THE WORLD FOOD PROGRAMME / LATTAKIA' 12. Shipment period 13 . Closing date for the submission of tenders Before 28 February 1986 13 January 1986 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 March 1986 27 January 1986 15 . Miscellaneous 0 No L 316/8 Official Journal of the European Communities 27. 11 . 85 Description of the lot C 1 . Programme : (a) legal basis (b) purpose 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient (2) (3) 6 . Total quantity 7. Origin of the butteroil 8 . Intervention agency holding the stocks Uganda fob 294 tonnes To be manufactured from intervention butter Irish 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 5 kilograms 'UGANDA 2443 / ACTION OF THE WORLD FOOD PROGRAMME / KAMPALA VIA MOMBASA' 12. Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : Before 28 February 1986 13 January 1986 (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous Before 15 March 1986 27 January 1986 n 27. 11 . 85 No L 3 1 6/9Official Journal of the European Communities Description of the lot D E 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2 . Recipient LICROSS 3 . Country of destination India 4 . Stage and place of delivery cif Madras cif Bombay 5 . Representative of the recipient (2) (3) 6 . Total quantity 50 tonnes 50 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics 10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / MADRAS' BOMBAY' 12. Shipment period Before 31 January 1986 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : V (a) shipment period (b) closing date for the submission of tenders ' 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) No L 316/ 10 27. 11 . 85Official Journal of the European Communities Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required. (4) Commission delegate to be contacted by successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) In new bunged metal drums, coated inside with food  can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof.